Citation Nr: 1101756	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-39 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1978.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2005 and January 2007 rating decisions of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 2008, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2009).  

In December 2008, the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

The issues of entitlement to service connection for left inguinal 
hernia, a right shoulder disability, and low back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  There is no competent evidence of a nexus between the 
Veteran's cervical spine disability and his military service.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004, August 2005, and January 2006 
letters.  In the letters, VA informed the Veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show that he has a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, which 
was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.  

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the May 2006 VCAA letter to the Veteran included the type 
of evidence necessary to establish disability ratings and 
effective dates for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has obtained the Veteran's service treatment records, VA 
outpatient treatment records from September 1979 to February 
2009, private treatment records dated August 1981 to November 
2005, and records from the Social Security Administration (SSA).  
The Veteran was also provided a VA examination in connection with 
his service connection claims.  The examiner reviewed the 
Veteran's medical history, recorded pertinent examination 
findings, and provided a conclusion with supportive rationale.  
The Board finds that the VA examination report is probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

During the July 2008 hearing, the Veteran testified that his 
cervical spine disability is related to his active military 
service.  He explained that he was running from a hutch in 
service when a bomb hit him, causing injuries to his neck and 
lower back.  The Veteran asserts that service connection is 
warranted for his cervical spine disability.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for a cervical spine disability.  The Veteran 
is competent to allege that he endured a neck injury in service; 
however, his assertions are not credible.  The Veteran's 
statements are inconsistent with the objective evidence of 
record.  The Veteran's service treatment records reflect no 
complaints, treatment, or diagnosis of a neck disability.  An 
October 1975 periodic examination report revealed no 
abnormalities of the spine.  Although the Veteran admitted to 
having or had recurrent back pain on his May 1978 expiration of 
term of service (ETS) report of medical history, clinical 
evaluation of the Veteran's spine was normal as reflected in the 
May 1978 ETS examination report.  

Post service treatment records reflect complaints and treatment 
for a neck disability.  Beginning in August 2004, VA outpatient 
treatment records note pain in the right side of his neck.  The 
Veteran reported that the pain stems from a "war injury," and 
he has endured chronic pain since the 1970s.  More recently, a 
March 2008 VA ambulatory care note reports the Veteran's moderate 
limitation of motion of the lumbosacral spine.  It was further 
added that he is unable to squat all the way down and needs to 
hold onto furniture to recover.  After physical examination 
testing, the VA physician assessed the Veteran with spondylosis 
of the cervical spine.  The Veteran returned to the VA ambulatory 
care facility in January 2009.  Physical examination testing 
revealed mild limitation of motion of the lower back, and the 
Veteran was diagnosed with spondylosis of the cervical and 
lumbosacral spine.  

Regarding the Veteran's continuity of symptomatology complaints, 
the Board acknowledges that the Veteran has contended, in 
essence, that his neck disability has existed since his military 
service.  The Veteran is competent to state that his cervical 
spine disability developed due to an in-service injury during his 
military service.  Additionally, the Board, is of course, aware 
of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology.  

However, the evidence weighs against the Veteran's claim in this 
regard.  The record establishes that there is no objective 
medical evidence of record of a neck disability during service or 
immediately thereafter until August 2004.  See Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) (there must be medical evidence on 
file demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observations is 
competent).  The Veteran's service treatment records and the 
absence of post service treatment reports until many years after 
service substantiate this.  The absence of evidence in support of 
an alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, "evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service."  Id. at 
1333.  

Given the service treatment records, which reflect normal 
findings of the Veteran's neck upon discharge, the absence of 
complaint or treatment until several years after service, and the 
absence of any medical evidence relating the Veteran's symptoms 
to service, the Board finds that the evidence weighs against the 
Veteran's claim.  Continuity of symptomatology has not been 
established, and the Veteran's statements more than 26 years 
after service, standing alone, are not sufficiently credible to 
provide probative information.  Moreover, there is no probative 
medical evidence suggesting a link between the Veteran's period 
of service and his cervical spine disability.  Without evidence 
of a nexus between the Veteran's military service, his cervical 
spine disability, service connection for a cervical spine 
disability must be denied.

In March 2009, the Veteran was afforded a VA examination for his 
cervical spine disability.  He reported to the examiner that he 
has degenerative disc disease of the cervical spine.  After 
physical examination of the Veteran, the VA examiner diagnosed 
him with spondylosis of the cervical spine.  Upon review of the 
claims file, the VA examiner noted no history of an injury 
relating to the back in the Veteran's service treatment records.  
He opined that the Veteran's complaints relating to his cervical 
spine are "less likely as not (less than 50/50 probability)" 
caused by or a result of his active military service.  The VA 
examiner explained that there was no documentation in the 
Veteran's service treatment records of a cervical spine disorder.  

The Board notes that in support of his claim, the Veteran 
submitted a private medical statement that discusses the 
Veteran's neck disorder and its relationship to service.  In the 
February 2005 private medical statement, the physician stated 
that he reviewed the Veteran's history and "portions of his 
military medical records."  He opined that the Veteran's current 
medical problems relating to his neck pain are "more likely as 
not," a result of a military injury in 1971.  

The Board acknowledges the February 2005 private medical 
statement, but does not find it probative.  Even though the 
private physician indicated that he reviewed the Veteran's 
history and service treatment records, he specifically noted that 
he only reviewed a "portion" of the service treatment records.  
Furthermore, the opinion does not provide any rationale as to the 
long evidentiary gap between the Veteran's period of service and 
the initial findings of a neck disability contained within the 
record in 2004, nor does it consider the absence of neck 
complaints during his military service.  The lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and the 
first complaints or symptoms of a neck disorder is itself 
evidence which tends to show that the Veteran's cervical spine 
disability did not have its onset in service or was causally 
related to service.  Under these circumstances, the February 2005 
private medical opinion carries little, if any, probative weight.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion 
premised on unsubstantiated account is of no probative value and 
does not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant's recitations).  

To the contrary, as the March 2009 VA examiner's opinion was 
offered following a review of the claims file and a physical 
examination of the Veteran, and because the conclusion was 
accompanied by a clear rationale, it is found to be highly 
probative.  As such, the Board finds that the VA examiner's March 
2009 medical opinion is definitive and of great probative value.  
The Veteran's cervical spine disability is not related to his 
military service, and there is no competent medical evidence to 
balance the March 2009 VA medical opinion.  Thus, the Veteran's 
cervical spine disability is not related to his military service.  

The Board is aware of the Veteran's contentions that his cervical 
spine disability is somehow etiologically related to service.  
However, as the record does not reflect that the Veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of the 
current diagnosis are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition").  Here, the 
Veteran is capable of observing back problems related to his 
cervical spine, but the Veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause of 
his current cervical spine disability.  Additionally, as 
discussed above, the probative and persuasive evidence does not 
support the Veteran's assertions.

Accordingly for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for a cervical spine disability, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for a cervical spine disability 
is denied.  


REMAND

Unfortunately, a remand with regard to the remaining issues is 
required in this case.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  

When this matter was initially before the Board in December 2008, 
a remand was ordered.  Specifically, it was instructed that a VA 
examination be arranged to determine whether the Veteran's left 
inguinal hernia, low back disability, and right shoulder 
disability are related to his military service.  As stated in the 
remand, the examiner was requested to review the claims file in 
its entirety and based upon the physical examination results, 
provide an opinion as to whether there is a 50 percent or better 
probability that the Veteran's left inguinal hernia, low back 
disability, and right shoulder disability are etiologically 
related to his service.  Additionally, the examiner was also 
asked to address whether the Veteran's low back disability was 
caused by or chronically worsened by the Veteran's service-
connected right knee disability.  

Per the Board's December 2008 remand instructions, the Veteran 
was scheduled for a VA examination in March 2009.  However, a 
review of the examination report reveals that the examiner did 
not follow the Board's specific instructions.  The March 2009 VA 
examiner failed to provide an opinion as to whether the Veteran's 
right shoulder disability is related to his military service and 
as to whether the Veteran's low back disability was caused by or 
worsened by the his service-connected disability.  Furthermore, 
although the VA examiner concluded that the Veteran's left 
inguinal hernia was not related to service because there was no 
documentation of such disorder in his service treatment records, 
such opinion is not based on accurate facts.  Service treatment 
records reveal that the Veteran complained of pain in his left 
inguinal hernia area in January 1975.  The service treatment 
record notes abdominal pain, cramping, and flatulence.  Upon 
discharge from service, the Veteran reported having or previously 
having a rupture/hernia on his May 1978 report of medical 
history.  He explained that he incurred a "double hernia on 
[his] right side" in 1977, but admitted that no operation was 
performed for his double hernia.  

In order to address the deficiencies associated with the March 
2009 VA examination report, the Board finds that an additional VA 
examination and opinion is necessary.  The Court of Appeals for 
Veteran Claims (Court) has held that once VA undertakes a duty to 
provide a medical examination, due process requires VA to notify 
the claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA examination 
with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 
(2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate examination 
report "if further evidence or clarification of the evidence . . 
. is essential for a proper appellate decision").  As such, the 
Veteran must be provided a new VA examination to determine 
whether his left inguinal hernia, right shoulder disability, and 
low back disability are etiologically related to his active 
service.  See also, Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(A remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examination(s) to determine 
the etiology of his left inguinal hernia, 
right shoulder disability, and low back 
disability.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner for proper review 
of the medical history.  The examination 
report is to reflect whether such a review 
of the claims file was made.  The 
examination report should also reflect 
consideration of the veteran's documented 
medical history, particularly the history 
reflected in the service treatment records.  
After examining the Veteran and recording 
all findings and diagnoses present, the 
examiner should opine whether it is at 
least as likely as not that any currently 
diagnosed right shoulder, left inguinal 
hernia and low back disabilities were 
incurred in or aggravated by service.  The 
examiner is also requested to provide an 
opinion as to whether the Veteran's low 
back disability was caused or chronically 
worsened by the Veteran's service-connected 
right knee disability.  The examiner should 
provide a clear rationale for the 
conclusion(s) reached and cite the evidence 
relied upon or rejected in forming an 
opinion.  If the physician cannot respond 
without resorting to speculation, he/she 
should so indicate this and explain the 
reason why an opinion would be speculative.  

2.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


